Citation Nr: 0110786	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  94-47 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for malaria.  

3.  What evaluation is warranted for irregular defect of the 
left parietal occipital area of the skull, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952, from March 1954 to February 1962, and from 
December 1964 to December 1967.  He received several medals 
including the Purple Heart Medal.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

Initially, the issues in this appeal included entitlement to 
a total rating based on unemployability due to service-
connected disability as well as entitlement to service 
connection for hypertension and for organic brain disorder.  
In August 1996, the Board denied the service connection 
issues, finding them not well grounded, and remanded the 
remaining issue to the RO for further development.  While the 
case was in remand status, increased evaluation issues were 
developed for appellate review.  In July 1999, the Board 
denied one of the increased rating issues and remanded the 
remaining issues (increased rating and TDIU) to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The remand that follows this decision will address the TDIU 
issue.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by complaints of nightmares and bad dreams.  His 
GAF is 60.  The veteran's disability more nearly approximates 
moderate impairment.  

3.  The veteran's malaria is asymptomatic, and malarial 
smears were shown on VA examination to be normal.

4.  The veteran's irregular defect of the left parietal 
occipital area of the skull is manifested by a depressed area 
almost rounded in shape and measuring 1.5 cm. in diameter.  
There is no scar tenderness around the area.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 30 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991) Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 
(2000).

3.  The criteria for the assignment of a rating in excess of 
10 percent for a craniotomy defect have not been met at any 
time during the appeal period. 38 U.S.C.A. §§ 1155 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) 38 C.F.R. § 4.71a, Diagnostic 
Code 5296 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) since all relevant 
development has been conducted.  It is noted that the RO has 
conducted several examinations of the veteran and medical 
treatment records have been secured. 

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 


I.  PTSD 

The Court in Hood v. Brown, 4 Vet. App. 301 (1993) stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 1991 
& Supp. 2000).

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

In this case, the RO evaluated the veteran under Diagnostic 
Code 9411 for his PTSD.  Effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52695.  On and after 
that date, all diagnoses of mental disorders for VA purposes 
must conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700.  The new criteria for evaluating service 
connected psychiatric disability are noted at newly 
designated 38 C.F.R. § 4.130.  The new rating criteria are 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), The Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

Under the criteria of Diagnostic Code 9411 prior to the 
regulatory changes effective in November 1996, a 10 percent 
rating is warranted for mild social impairment.  A 30 percent 
rating is warranted for definite impairment.  Under the 
criteria of Diagnostic Code 9411 after November 7, 1996, PTSD 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  
PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  38 C.F.R Part 4 Diagnostic Code 9411 
(2000 and prior to November 7, 1996).  

As the veteran has appealed from an initial award, 
consideration will be given to whether a rating greater than 
10 percent, for his service-connected PTSD, was warranted for 
any period of time during the pendency of his claim. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
since the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever is most favorable to the 
veteran.

The record shows that the veteran was granted service 
connection for PTSD in September 1994, and a 10 percent 
rating was assigned.  This was based on a VA fee basis 
examination which showed that the veteran complained of 
repeated dreams of traumatic events in Vietnam, irritability, 
lack of concentration, hypervigilance, and hyper-alertness.  
He reported being depressed because he was unable to walk due 
to a stroke.  It was noted that he was oriented to time, 
place and person.  His affect was flat and mildly depressed.  
Judgment and insight were intact.  The finding was PTSD, mild 
to moderate.  

On VA examination in September 1997, the veteran reiterated 
his complaints as noted on previous VA examination.  He 
reported that he was living in a Veterans Home and reported 
making a fairly good adjustment.  He indicated that he could 
not go home due to the degree of his disability due to his 
stroke, but that he called his wife frequently, visited her 
at home and that she visited him.  Examination showed him to 
be well oriented to time, place and person.  His affect was 
flat and mildly oppressed.  It was reported that there was no 
evidence of any underlying psychotic thought process and the 
veteran denied and hallucinations or delusions.  His recent 
and remote memories were reported to be fairly intact.  The 
examiner summarized that the veteran had mild to moderate 
PTSD, and was mildly depressed.  The pertinent diagnosis was 
PTSD, mild to moderate, service connected.  

On VA examination in September 1999, the veteran reported 
that he experienced sleep difficulties.  He reported that he 
was taking medication for depression.  On examination, it was 
noted that he did not have delusions or hallucinations, and 
that he was cooperative, without any indication of abnormal 
impulses or any indication of obsessive or ritualistic 
behavior.  It was noted that the veteran was clear and 
coherent and that he was oriented to name, place, date, and 
to the present situation.  Memory and recall were appropriate 
as were attention and concentration.  It was stated that his 
interaction and communication were good, with indication of 
intact insight and judgment.  The diagnosis was, PTSD 
chronic, mild to moderate, service connected.  The GAF was 
60.  

There is no showing from the above evidence that the veteran 
has occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), which 
would support a finding of an increase to 30 percent for PTSD 
under the new criteria.  However the evidence reasonably 
supports a finding that a 30 percent rating is warranted 
under the old criteria for PTSD, which represents definite 
impairment.  

The GAF score of 60 assigned by the VA examiner is consistent 
with overall moderate psychiatric symptomatology.  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) indicates 
that a GAF of 60 is representative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  In addition, the veteran has been 
found to have sleep difficulties, a flat affect and to be 
mildly depressed.  It has been noted that he is taking 
medication for depression, and VA examiners have consistently 
diagnosed PTSD that was mild to moderate.  

In sum, the veteran's symptoms reasonably suggest that he has 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people.  Taking all 
of the veteran's PTSD symptoms and the medical findings into 
account, the criteria for an increased rating, to 30 percent, 
under the old criteria are met.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

The next question is whether the veteran meets the criteria 
for a 50 percent rating under either the old or new criteria. 
With respect to the old criteria, the Board finds that the 
evidence does not demonstrate that, due to his PTSD, his 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and that 
psychoneurotic symptoms are of such severity and persistence 
that there is considerable impairment in the ability to 
obtain or retain employment, as would warrant a 50 percent 
rating. 38 C.F.R. § 4.132, Diagnostic Code 9411. As for the 
new criteria, there is no evidence on file showing reduced 
reliability and productivity due to symptoms, including 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks which occur more than once a week, difficulty in 
understanding complex command, or impaired judgment and 
abstract thinking. It is pointed out that the veteran has not 
received any significant treatment in recent years for his 
PTSD).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


II.  Malaria

A 10 percent evaluation is warranted for malaria that has 
been recently active, with one relapse in the past year, or 
for old cases of malaria with moderate disability. Following 
a rating period of one year based on relapse or recurrence, 
the veteran will be notified that his compensation will be 
discontinued unless he submits evidence from a physician 
showing recurrent attacks or other disabling effects of 
malaria.  Additionally, following a 36-month period of 
compensation, he must report to a VA medical facility during 
an actual relapse of the disease to obtain a blood smear. If 
the blood smear is positive for malaria, the case must be 
sent to the Director, Compensation and Pension Service, for 
acceptance of the diagnosis of malaria for rating purposes. 
38 C.F.R. § 4.88b, Code 6304, Note 2, effective prior to 
August 30, 1996.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31.

The provisions of 38 C.F.R. § 4.88b, Code 6304, for 
evaluation of malaria were amended effective August 30, 1996.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Malaria, as an active disease, will be rated at 100 percent. 
The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears. If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone. Relapses must be confirmed by the presence of malarial 
parasites in blood smears. Thereafter, the residuals will be 
rated as liver or spleen damage under the appropriate system. 
38 C.F.R. § 4.88b, Code 6304, effective August 30, 1996.

The veteran testified at a hearing in 1991 to the effect that 
he had chills due to malaria. The evidence, however, does not 
demonstrate the presence of active malaria supported by a 
blood smear positive for malarial parasites.  On VA 
examination in September 1997, he had no complaints of 
chills, or dizziness, and blood work showed no malaria 
parasite.  The diagnosis was, history of malaria.  In the 
absence of medical evidence showing the presence of active 
malaria, a compensable rating for malaria is not warranted 
under the provisions of diagnostic code 6304 in effect prior 
to or as of August 30, 1996.  Neither the old nor the new 
criteria offer the veteran an advantage.  The preponderance 
of the evidence is against the claim for an increased 
(compensable) evaluation for malaria, and the claim is 
denied.


III.  Irregular Defect of the Left Parietal Occipital Area of 
the Skull

Under the Rating Schedule, loss of part of the skull, both 
inner and outer tables, with brain hernia warrants an 80 
percent evaluation. Loss of part of the skull, both inner and 
outer tables, without brain hernia, of an area larger than 
the size of a 50-cent piece or 1.140 square inches (7.355 
square centimeters), warrants a 50 percent evaluation.  Loss 
of part of the skull, both inner and outer tables, without 
brain hernia, of an intermediate area, warrants a 30 percent 
evaluation.  Area smaller than the size of a 25-cent piece or 
0.716 square inches warrants a 10 percent evaluation.  
Diagnostic Code 5296.   

Superficial scars that are poorly nourished and with repeated 
ulceration, or are tender and painful on objective 
demonstration, are evaluated as 10 percent disabling.  Scars 
may also be evaluated based on the limitation of function of 
the part affected. 38 C.F.R. § 4.119, Diagnostic Codes 7803- 
7805 (2000).  Disfiguring scars of the head, face or neck 
warrant a noncompensable evaluation if the disfigurement is 
slight. Moderate disfigurement warrants a 10 percent 
evaluation. A 30 percent evaluation is warranted for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles. 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2000).  

Service connection was granted for this disability in April 
1968, and a 10 percent evaluation was assigned.  On VA 
examination in August 1994, evaluation of the head was 
negative.  On VA examination in September 1997, it was noted 
that there was the presence of a very shallow depression in 
the posterior part of the occipital area towards the left 
side.  It was reported that the depression over the skull did 
not measure more than 1 to 1.5 inches in diameter and that it 
was of irregular shape.  The examiner stated that there were 
no obvious scars and no obvious deformity noticeable.  In 
addition it was stated that there was no keloid formation, 
adherence or herniation.  It was reported that there was no 
functional impairment, no inflammation, swelling, ulceration 
or interference with the vascular supply.  A VA general 
medical examination that same month showed a 3-inch by 1-inch 
irregular defect on the skull bone.  On VA examination in 
December 1999, the examiner noted that there was a well-
healed longitudinal scar measuring 3.5 cm. in length over the 
left temporal area and anterior to this, another longitudinal 
scar, 1.5 cm. in length.  It was noted that the scars were 
well healed and flat.  It was noted that they were nontender, 
and that there was no inflammation, keloid formation or 
adherence.  The scars were described as slightly darker than 
the surrounding skin.  It was stated that no disfigurement 
was noted.  It was reported that posterior to the 3.5 cm. 
scar was a depressed area almost rounded in shape and 
measuring 1.5 cm. in diameter.  It was noted that the 
depressed area was smaller than the diameter of a cent.  The 
examiner reported that there was no herniation soft tissue 
through this defect and that there was no tenderness around 
the area.  The diagnoses were: scars and cranial defect in 
the left temporal area, residual of previous injuries while 
in the service; history of depressed fracture in the left 
temporal area; intermittent dull ache in the left temporal 
area, probably related to previous injuries while in the 
service.  

The size of the veteran's occipital defect has been 
documented as no more than 1.5 cm. in diameter and no larger 
than a cent in diameter.  As such, under Diagnostic Code 
5296, a rating beyond 10 percent is not warranted.  While 
there is scarring there is no showing of disfiguration, 
tenderness, herniation, or functional impairment due to 
scarring, as noted by the most recent VA examiner.  Thus, a 
rating beyond 10 percent under any of the applicable Codes is 
not shown by the evidence of record at any time during the 
appeal period.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for PTSD to 30 percent is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An increased (compensable) evaluation for malaria is denied.  

An increased evaluation for irregular defect of the left 
parietal occipital area of the skull is denied.  


REMAND

The veteran seeks a total disability rating based on 
unemployability due to service-connected disability.  A total 
compensation rating may be assigned where the schedular 
rating is less than total when it is found that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  His disabilities 
are as follows: PTSD, rated as 30 percent disabling; malaria, 
rated as noncompensable; irregular defect of the left 
parietal occipital area of the skull, evaluated as 10 percent 
disabling; bilateral defective hearing, rated as 70 percent 
disabling; tinnitus, rated as 10 percent disabling; residuals 
of a shell fragment wound of the left buttock, rated as 20 
percent disabling; residuals of a shell fragment wound of the 
left hand, rated as 10 percent disabling; and residuals of 
shell fragment wounds of the left leg, the right leg, the 
left scapular area, and the right elbow, each rated as 
noncompensable.  

The Board notes that the veteran underwent several VA 
examinations during the course of this appeal, most recently 
in September 1999.  None of the VA examiners has offered an 
opinion as to the employability of the veteran.  

The Board must support its medical conclusions on the basis 
of independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject expert 
medical evidence in the record, but may reject a claimant's 
medical evidence only on the basis of other such independent 
medical evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. H.R. 4864, the Veterans Claims 
Assistance Act of 2000.  Such duty includes obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000.   In a TDIU case, VA's duty to assist 
specifically includes obtaining an opinion as to the effect 
of all of a veteran's service-connected disabilities on his 
ability to work. See, Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

The existing claims file currently contains no opinion based 
on consideration of the combined impact of all the veteran's 
service-connected disabilities on his employability.  Thus, 
further development pertinent to that question is necessary 
in this case.  

Accordingly, this case is returned for the following:

1. The RO should contact the veteran and 
advise him that he has the right to 
submit additional evidence and argument 
on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised to submit 
and/or identify and provide the 
appropriate release for additional 
records pertinent to the severity of his 
service-connected disabilities and/or the 
impact of such on his ability to maintain 
employment.  The RO should attempt to 
secure any records identified by the 
veteran and associate them with the 
claims file.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The RO should schedule a general 
medical examination for the veteran.  The 
entire claims file and a separate copy of 
this remand MUST be made available to the 
examiner in conjunction with the 
examination.  The examiner must review 
all records contained in the file, and 
indicate in the evaluation report that 
this has been accomplished.  The examiner 
should evaluate the severity of each 
service-connected disability, 
particularly as such results in 
impairment of industrial capacity.  The 
examiner is requested to comment on 
whether any individual disability or any 
combination of such preclude the veteran 
from gainful employment.  A complete 
rationale must be provided for any 
opinions or conclusions drawn.  

The veteran must be advised of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  38 
C.F.R. § 3.655 (2000).

3.  The RO must review the claims file 
and ensure that the directives of this 
remand have been carried out in full, and 
if not, corrective action must be taken.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).   The 
RO must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

 
If the benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

